     Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 1 of 21 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

ALEXIS ROBINSON,

                              Plaintiff,

       -against-                                                   VERIFIED COMPLAINT

SYOSSET CENTRAL SCHOOL DISTRICT,
ADELE BOVARD, THEA PALLOS, and                                Case No.: 1:21-cv-02537
MELANIE SPIEGEL,
                                                              Hon.:
                              Defendants.

       Plaintiff Alexis Robinson (“Ms. Robinson”), by and through her attorneys, the Law

Offices of G. Oliver Koppell & Associates, complains of the above-named defendants, and

alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is a civil action brought by Ms. Robinson to remedy the willful

discrimination based on race, retaliation, and the subjection to a hostile work environment in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e, et seq. (“Title VII”) and

N.Y. Exec. Law § 296, et seq. (“New York State Human Rights Law”), in connection with her

former employment as a second-grade teacher at the Robbins Lane School (“Robbins Lane.”)

       2.       Ms. Robinson was, while under extreme duress, compelled to resign from her

position as a second-grade teacher with the Syosset Central School District on or about April 6,

2020 by Robbins Lane Principal Thea Pallos (“Ms. Pallos”) and Syosset Central School District

Assistant Superintendent Adele Bovard (“Ms. Bovard”) following months of racially motivated

harassment and abuse directed towards her by Ms. Pallos, Ms. Bovard, and Melanie Spiegel

(“Ms. Spiegel”).



                                                1
        Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 2 of 21 PageID #: 2




         3.    Ms. Robinson seeks compensatory damages, attorneys’ fees, costs, and such other

legal and equitable relief against all defendants as this Court deems appropriate.

                                 JURISDICTION AND VENUE

         4.    This Court has subject matter jurisdiction over Ms. Robinson’s Title VII claims

pursuant to 42 U.S.C. 2000e-5(f) and 28 U.S.C. § 1331. This Court has supplemental jurisdiction

over Ms. Robinson’s state law claims pursuant to 28 U.S.C. § 1367.

         5.    Ms. Robinson filed a timely charge of employment discrimination with the United

States Equal Employment Opportunity Commission (“EEOC”) on or around October 11, 2020.

By letter dated February 18, 2021, the EEOC provided Ms. Robinson with a Notice of Right to

Sue. A copy of such letter is attached as “Exhibit A.”

         6.    Ms. Robinson timely filed a Notice of Claim pursuant to General Municipal Law

§ 50-e by mailing such notice to the Syosset Central School District on October 8, 2020. On or

about October 16, 2020, counsel for the Syosset Central School District, Sokoloff Stern LLP,

provided Ms. Robinson with a Demand for a Statutory Hearing. A copy of such letter is attached

as “Exhibit B.” Ms. Robinson participated in a remote 50-H hearing on or about December 17,

2020.

         7.    Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

1391(b)(1) and (2) because one of the defendants resides and regularly does business in this

district, all defendants reside in the State of New York, and because a substantial part of the acts

and omissions giving rise to this action occurred in this district.

                                             PARTIES

         8.    Ms. Robinson is an African American female who is currently residing in Nassau

County in the State of New York. She received a Bachelor of Science in Psychology from



                                                  2
     Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 3 of 21 PageID #: 3




Davidson College in or around May 2014. She received a master’s degree in General and Special

Education, with a concentration in Grades 1-6, from Touro College in or around January 2018

where she maintained a 3.9 grade point average.

       9.      The Syosset Central School District (“SCSD”) is a municipal corporation duly

incorporated and existing under the laws of the State of New York located in Nassau County.

The Syosset Central School District owns and operates Robbins Lane, where Ms. Robinson

worked as a teacher.

       10.     Ms. Pallos is a white female who, upon information and belief, resides in Queens

County in the State of New York. She is the Principal of Robbins Lane and was Ms. Robinson’s

direct supervisor. At all times relevant herein, Ms. Pallos was and is an agent, servant, and/or

employee of the SCSD.

       11.     Ms. Bovard is a white female who, upon information and belief, resides in Nassau

County in the State of New York. She was the Assistant Superintendent of the SCSD. At all

times relevant herein, Ms. Bovard was an agent, servant, and/or employee of the SCSD.

       12.     Ms. Spiegel is a white female who, upon information and belief, resides in Nassau

County in the State of New York. She is a teacher at Robbins Lane and was Ms. Robinson’s

mentor. At all times relevant herein, Ms. Spiegel was and is an agent, servant, and/or employee

of the SCSD.

                                FACTUAL ALLEGATIONS

       13.     Ms. Robinson was hired by the SCSD in or around August of 2018 to the position

of Tutor. In that capacity, she was primarily a classroom support specialist for struggling

students assigned to the second-grade class of Traci Lichtenstein (“Ms. Lichtenstein”), who is

white, and the fourth-grade class of Marcelle Demarco (“Ms. Demarco”), who is also white.



                                               3
     Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 4 of 21 PageID #: 4




       14.     Ms. Robinson spent the 2018-2019 school year primarily observing and assisting

Ms. Lichtenstein and Ms. Demarco in their respective classrooms. She also provided small group

instruction and interventions for individual students at Robbins Lane.

       15.     Throughout the 2018-2019 school year, Ms. Lichtenstein was a first year second-

grade teacher who had been employed as a Tutor for the previous year.

       16.     Throughout her observations of Ms. Lichtenstein, Ms. Robinson witnessed Ms.

Lichtenstein call out of work numerous times and show up to work unprepared for daily

lessons/instructions. Nevertheless, at the conclusion of the 2018-2019 school year, Ms.

Lichtenstein was asked to return for her second year as a probationary classroom teacher for the

SCSD. This would foreshadow the disparate racial treatment Ms. Robinson, who was an

exemplary employee, would eventually be subjected to.

       17.     Notably, Ms. Spiegel also mentored Ms. Lichtenstein.

       18.     In or around August 28, 2019, Ms. Robinson accepted a position as a second-

grade teacher at SCSD. She was assigned to Robbins Lane. Upon information and belief, upon

accepting the position, Ms. Robinson became the first African American classroom teacher at

Robbins Lane in approximately 19 years.

       19.     Ms. Robinson had early success in her new role as a second-grade teacher. On or

about October 7, 2019, Ms. Pallos participated in an informal observation of Ms. Robinson

during classroom exercises. In connection with such observation, Ms. Pallos submitted an

evaluation report on or about October 8, 2019 which listed Ms. Robinson’s overall rating as

“effective.”




                                                4
      Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 5 of 21 PageID #: 5




       20.     On or about November 4, 2019, Ms. Pallos participated in a coaching observation

of Ms. Robinson’s classroom. In connection with such observation, Ms. Pallos submitted an

evaluation report on that same day which listed Ms. Robinson’s overall rating as “effective.”

       21.     On or about December 10, 2019, Ms. Pallos participated in a coaching

observation of Ms. Robinson’s classroom. In connection with such observation, Ms. Pallos

submitted an evaluation report on or about December 11, 2019 which listed Ms. Robinson’s

overall rating as “effective.”

       22.     On or about December 12, 2019, Ms. Pallos participated in a formal observation

of Ms. Robinson in a collaborative lesson with a fifth-grade class as well as the enrichment

teacher at Robbins Lane. In connection with such observation, Ms. Pallos submitted an

evaluation report on or about December 16, 2019 which listed Ms. Robinson’s overall rating as

“highly effective.”

       23.     On or about January 8, 2020, Ms. Pallos stopped by Ms. Robinson’s classroom to

inform her that the Science Coordinator for the SCSD was looking to showcase examples of

scientific work conducted by students within the district. Ms. Pallos asked Ms. Robinson if she

would be willing to represent Robbins Lane, as well as the entire second-grade team, at a Board

of Education meeting where she would present her students’ scientific work. Ms. Robinson

accepted such opportunity.

       24.     On that same day, Ms. Pallos also participated in a coaching observation of Ms.

Robinson’s classroom. However, Ms. Pallos did not submit an evaluation report in connection

with such observation until February 26, 2020, after the harassment of Ms. Robinson had

commenced, and only after Ms. Robinson formally requested such evaluation report. Such

evaluation report was completely blank, except to note that the overall assessment of Ms.



                                                5
     Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 6 of 21 PageID #: 6




Robinson’s performance was rated as “developing.” Ms. Robinson was also never given the

opportunity to discuss this rating in a post-observation meeting, which she was entitled to

pursuant to the employment policies of the SCSD.

       25.    On or about January 14, 2020, Ms. Robinson participated in a meeting with Ms.

Pallos, the entire second-grade team, and the SCSD Science Coordinator, whereby said parties

discussed what would be presented to the Board of Education. The parties collectively decided to

present on a non-Newtonian fluid lesson series that Ms. Robinson’s classroom had collaborated

on with a fifth-grade class. Ms. Robinson was also chosen to be the official spokesperson for the

second-grade team at the aforementioned Board of Education meeting.

       26.    From at or around January 14, 2020 through March 2020, the second-grade team

met numerous times to prepare for and practice for the aforementioned Board of Education

presentation. Ms. Robinson was selected as the sole teacher representative and was asked to

prepare introductory and closing remarks for the presentation along with the second-grade team.

       27.    On or about February 3, 2020, Ms. Robinson was summoned to Ms. Pallos’ office

in the middle of the day for what she was told was a “standard mid-year check in” (“February

3rd Meeting”). However, Ms. Robinson was blindsided and quickly learned that such meeting

was, in reality, a disciplinary meeting. Throughout such meeting, Ms. Robinson was subjected to

unsubstantiated criticism that directly contradicted all the previous evaluations of her up until

that time. Ms. Robinson was also not informed of or given the right to have union representation

present with her at such meeting, as is required by SCSD employment policies.

       28.    On or about February 5, 2020, Ms. Robinson received a letter (“February 5th

Letter”) from Ms. Pallos memorializing what was discussed during the February 3rd Meeting.

Said letter contained numerous patently false claims regarding Ms. Robinson’s performance at



                                               6
      Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 7 of 21 PageID #: 7




work including, but not limited to, that Ms. Robinson, “did not open library books in a timely

manner to utilize them in the fall term” and that Ms. Robinson was “unprepared” for a data

meeting.

        29.     The February 5th Letter also patently misrepresented what Ms. Robinson and Ms.

Pallos discussed at the February 3rd Meeting. Among other such misrepresentations, the letter

quotes Ms. Robinson as stating that she struggled with time management and planning, yet Ms.

Robinson made no such admissions during such the February 3rd Meeting.

        30.     The February 5th Letter also asked Ms. Robinson to create an “action plan”

whereby she would set forth her goals for the rest of the year.

        31.     The February 5th letter also contained a notation that a copy of such letter would

be placed in Robinson’s employee file.

        32.     On or about February 11, 2020, Ms. Robinson met with Ms. Pallos and Ms.

Spiegel to discuss her action plan (“February 11th Meeting”). Importantly, Ms. Robinson was

not informed of her right to have union representation present at such February 11th Meeting,

nor was she given an opportunity to do anything to ensure she had union representation at such

February 11th Meeting.

        33.     Also noteworthy is that Ms. Robinson’s action plan called for her to leave the

door to her classroom open at all times. Ms. Robinson would later come to learn from a union

member, that such requirement created a fire hazard and was expressly illegal pursuant to the fire

code. Such requirement also allowed for excess noise to come into the classroom, which made

teaching difficult for her.

        34.     Beginning at or around the week of February 10, 2020, through the week of

March 13, 2020, Ms. Pallos began to harass Ms. Robinson relentlessly. Ms. Pallos vastly



                                                 7
     Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 8 of 21 PageID #: 8




increased the number of “drive-by’s” (a term coined by Ms. Pallos herself to refer to unplanned

observations) of Ms. Robinson’s classroom in an apparent attempt to intimidate Ms. Robinson

and make her feel uncomfortable. Ms. Pallos also constantly sent demeaning emails to Ms.

Robinson and even had her secretary hand deliver letters to Ms. Robinson, while Ms. Robinson

was teaching. Such actions disrupted Ms. Robinson’s ability to teach.

       35.     Ms. Pallos also began to place additional standards and requirements upon Ms.

Robinson that differed from the standards and requirements imposed upon other teachers in the

same grade level and school wide.

       36.     Upon information and belief, Ms. Pallos also instructed Ms. Spiegel to harass and

intimidate Ms. Robinson. Beginning at or around the week of February 10, 2020, through the

week of March 13, 2020, Ms. Spiegel facilitated the discrimination and harassment of Ms.

Robinson by Ms. Pallos. Ms. Spiegel degraded Ms. Robinson’s work performance, disregarded

her complaints about disparate treatment and feeling unwelcomed in the school community, and

worked alongside Ms. Pallos to impose different standards upon her than other similarly situated

teachers. Ms. Spiegel also made misrepresentations to Ms. Pallos regarding Ms. Robinson’s

performance at work.

       37.     Ms. Robinson began to realize that Ms. Spiegel treated Ms. Robinson very

differently than she had treated Ms. Lichenstein, who is white. Upon information and belief, such

disparate treatment was due to racial animus on the part of Ms. Spiegel.

       38.     On or about February 27, 2020, Ms. Robinson received an email from Ms. Pallos

that her previous formal observation would have to be changed to a less significant “coaching”

observation. Ms. Robinson was also informed that she would have to schedule a final formal

observation. However, Ms. Robinson was never provided the opportunity to have such final



                                                8
      Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 9 of 21 PageID #: 9




formal observation. Importantly, it must be noted that Ms. Robinson scored very highly on such

observation. Upon information and belief, such observation was changed to lessen the positive

impact of Ms. Robinson’s strong performance. Upon information and belief, Ms. Pallos changed

such observation from a formal observation to a coaching observation due to racial animus.

       39.        On or about February 27, 2020, Ms. Robinson was informed by her fellow

second-grade teachers that Ms. Pallos had told them that Ms. Robinson should not be allowed to

present the aforementioned Board of Education presentation by herself. It was also decided by

said teachers that another second-grade teacher would now be taking over the vast majority of

the presenting at such Board of Education meeting and that Ms. Robinson would only be

permitted to read the last three sentences of the closing remarks. Ms. Pallos never discussed

these changes with Ms. Robinson personally. It is also important to note that, in reference to such

Board of Education presentation, the student representative selected to represent the second

grade was one of Ms. Robinson’s students, who was selected following auditions of students.

       40.        On or about March 9, 2020, Ms. Robinson received a letter from Ms. Pallos

(“March 9th Letter”) that levied multiple patently false accusations against her.

       41.        Such patently false accusations present in said March 9th Letter include, but are

not limited to:

                     a) That Ms. Robinson had not developed bulletin boards for social studies,

                         science, and mathematics with clearly delineated labels, but rather had

                         asked a Teacher’s Assistant to do it. In reality, Ms. Robinson had created

                         such bulletin boards and developed the content present on such bulletin

                         boards and had only asked a Teacher’s Assistant to label them with their

                         respective subject titles.



                                                      9
    Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 10 of 21 PageID #: 10




                    b) That Ms. Robinson’s students should have had access to “vowel charts”

                        since at or around September 2019 and that Ms. Robinson had neglected

                        to make such vowel charts accessible to such students since that time. In

                        reality, Ms. Robinson’s students did indeed have access to such vowel

                        charts from September 2019 onward and had used them in class.

                    c) That the “Heinemann Library” was not labeled. In reality, Ms. Robinson’s

                        classroom featured all of the Heinemann resources and that all such

                        resources were clearly delineated by subject.

                    d) That the “word wall” was not being used. When, in reality, Ms. Robinson

                        had instructed her students that, if they were to come across a word that

                        they did not know how to spell while writing, they could attempt to spell

                        such word on various strips of paper and compare such spellings to the

                        spellings of various words on the word wall.

        42.     Upon information and belief, Ms. Pallos made such patently false accusations to

establish a pretextual explanation for the future termination of Ms. Robinson so as to avoid

liability for racial discrimination.

        43.     The March 9th letter contained a notation that a copy of such letter would be

placed in Ms. Robinson’s employee file.

        44.     On or about March 10, 2020, Ms. Robinson, met with Angela Alfred (“Ms.

Alfred”), the school building union representative, to discuss the discriminatory treatment of Ms.

Pallos and Ms. Spiegel as well as the disparate treatment she was experiencing at the hands of

Ms. Pallos and Ms. Spiegel. Ms. Alfred informed Ms. Robinson that Ms. Robinson should have




                                                 10
    Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 11 of 21 PageID #: 11




been informed that she was entitled to union representation and that no letters should have been

placed in Ms. Robinson’s employee file without her signature indicating her consent.

       45.     At no point prior to March 10, 2020, was Ms. Robinson offered the opportunity to

have union representation, nor was she asked to sign either the February 5th Letter or the March

9th Letter.

       46.     On or about March 12, 2020, Ms. Alfred spoke with Ms. Robinson and informed

her that she had discussed what Ms. Robinson had previously told her with Ms. Pallos and that

Ms. Pallos had remarked that she did not remember putting anything in Ms. Robinson’s

employee file. Ms. Alfred told Ms. Robinson that Ms. Pallos was “toying” with Ms. Robinson in

an attempt to intimidate her.

       47.     Upon information and belief, Ms. Pallos was “toying” with Ms. Robinson and

attempting to intimidate her because Ms. Robinson is African American.

       48.     Ms. Alfred also commented to Ms. Robinson in or around March or April of 2020

that anytime there had ever been an issue or some kind of disciplinary meeting with a teacher,

Ms. Pallos had always previously informed Ms. Alfred. Ms. Alfred said Ms. Robinson was the

first time, in her experience, that Ms. Pallos did not inform Ms. Alfred about a disciplinary

meeting with a teacher. Ms. Alfred remarked to Ms. Robinson that she had never previously

witnessed a teacher being targeted by Ms. Pallos to the same degree as Ms. Robinson.

       49.     Upon information and belief, Ms. Pallos treated Ms. Robinson differently than

other teachers because Ms. Robinson is African American.

       50.     Ms. Alfred also commented to Ms. Robinson in or around March or April of 2020

that if she (Ms. Alfred) was being subjected to the same disparate treatment as Ms. Robinson,

she (Ms. Alfred) “would not have been able to last in school.”



                                               11
    Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 12 of 21 PageID #: 12




       51.     On or about the morning of March 13, 2020, Ms. Robinson received a letter from

Ms. Bovard requesting that Ms. Robinson report to Ms. Bovard’s office later that afternoon.

       52.     Upon reporting to Ms. Bovard’s office, Ms. Robinson was informed that her

probationary period would end at the end of the school year and that she should resign. If she

refused to resign, she was informed she would be terminated.

       53.     Upon information and belief, Ms. Robinson was terminated in retaliation for

contacting Ms. Alfred to complain about the harassment and disparate treatment she was being

subjected to by Ms. Pallos and Ms. Spiegel.

       54.     On or about March 24, 2020, Ms. Robinson sent an email to Ms. Bovard asking to

be provided with the reasons for her termination.

       55.     On or about March 26, 2020, Ms. Robinson received a response from Ms. Bovard

(“March 26th Email”) that listed entirely pretextual and patently false factual determinations that

supposedly lead to the decision to terminate Ms. Robinson.

       56.     On or about April 6, 2020, Ms. Robinson submitted her letter of resignation to

Ms. Bovard. Said letter noted that Ms. Robinson was submitting her letter of resignation “under

extreme duress” and that she was “compelled” to submit such letter. Said letter also noted that,

“The reason behind my resignation is that my recent experiences in the workplace have become

progressively adverse as a result of actions taken by the principal and other staff.”

       57.     On or about April 14, 2020, Ms. Robinson replied to Ms. Bovard’s March 26th

Email rebutting the entirely pretextual accusations made in such email.

       58.     On or about April 16, 2020, Ms. Robinson engaged in a telephone conversation

with Union President Michael Callahan (“Mr. Callahan”) who identified that he was calling on

behalf of Ms. Bovard. During such conservation, Mr. Callahan informed Ms. Robinson that Ms.



                                                 12
    Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 13 of 21 PageID #: 13




Bovard had refused to accept Ms. Robinson’s aforementioned letter of resignation. Mr. Callahan

asked Ms. Robinson to submit a new “vanilla” resignation letter. Mr. Callahan informed Ms.

Robinson that she had until the end of the day to submit a new resignation letter or the Board of

Education would move to terminate her.

       59.     Mr. Callahan also noted to Ms. Robinson that Ms. Bovard’s attitude with regard

to Ms. Robinson was “how dare” Ms. Robinson submit such a resignation.

       60.     Upon information and belief, Ms. Bovard’s attitude with regard to Ms.

Robinson’s factually correct resignation letter arose out of race-based animus. Upon information

and belief, Ms. Bovard, among other school administrators, was perturbed by the thought of an

African American teacher asserting herself and standing up for herself against the SCSD, a

majority white organization. This notion is also reflected in Ms. Robinson’s aforementioned

retaliatory termination.

       61.     Ms. Robinson declined to submit to the expressly discriminatory, unethical, and

unprofessional requests of Ms. Bovard and the SCSD to revise her termination letter and decided

to take no action to amend it.

       62.     On or about April 21, 2020, Ms. Robinson sent an email to Dr. Thomas Rogers

(“Dr. Rogers”), Superintendent of the SCSD informing him of the aforementioned bullying,

harassment, and disparate treatment she experienced at the hands of Ms. Pallos and Ms. Bovard

(“April 21st Email”).

       63.     In response, to said April 21st Email, Dr. Rogers noted, among other things, that

despite Ms. Robinson’s refusal to amend her previously deemed “unacceptable” letter of

resignation, the SCSD would be accepting such resignation and would not move to terminate her.




                                               13
    Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 14 of 21 PageID #: 14




       64.      On or about April 23, 2020, Ms. Robinson received an email from Rosemarie

Davidson, Secretary to Dr. Rogers, asking her to engage in a discussion with SCSD attorney

Christopher Powers, Esq. (“Mr. Powers”), of Ingerman Smith, LLP, on April 24, 2020.

       65.      On or about April 23, 2020, Ms. Robinson also received an email from Dr. Rogers

informing her that her participation in such aforementioned discussion with Mr. Powers was

“obligatory.”

       66.      On or about April 24, 2020, Ms. Robinson participated in an hour-long phone

conservation with Mr. Powers whereby Mr. Powers asked Ms. Robinson questions on behalf of

the SCSD.

       67.      On or about June 3, 2020, Ms. Robinson received an email from Dr. Rogers

indicating that Board of Education had accepted her aforementioned letter of resignation at the

April 28, 2020 board meeting.

          AS AND FOR A FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS

        FOR UNLAWFUL RACIAL DISCRIMINATION IN VIOLATION OF TITLE VII

                      AND THE NEW YORK STATE HUMAN RIGHTS LAW

       68.      Ms. Robinson re-alleges and incorporates all the facts and allegations expressed

above as if more fully alleged and incorporated herein.

       69.      Ms. Bovard’s, Ms. Pallos’, and Ms. Spiegel’s aforementioned comments and

behavior, including harassing Ms. Robinson, criticizing her, levying false claims against her

related to her performance, subjecting her to meritless disciplinary proceedings, bullying her,

intimidating her, subjecting her to different standards than other similarly situated teachers, and

making her job unnecessarily more difficult were made and done on the basis of her race.




                                                14
    Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 15 of 21 PageID #: 15




        70.      Ms. Bovard, Ms. Pallos, and Ms. Spiegel did not criticize, harass, intimidate, or

bully Ms. Robinson’s white colleagues in the same manner that they did towards Ms. Robinson.

        71.      The decision to ask Ms. Robinson to resign was made and done on the basis of

her race.

        72.      The decision of Ms. Pallos to subject Ms. Robinson to meritless disciplinary

meetings was made and done on the basis of her race.

        73.      The decision of Ms. Pallos to subject Ms. Robinson to an increasing number of

“drive-bys” was made and done on the basis of her race.

        74.      The decision of Ms. Pallos to intimidate Ms. Robinson was made and done on the

basis of race.

        75.      The decision of Ms. Bovard to originally reject Ms. Robinson’s honest and

truthful letter of resignation and threaten Ms. Robinson with formal termination if she refused to

amend it was made and done on the basis of her race.

        76.      The decision of Ms. Bovard to present patently false factual determinations as the

reasons for Ms. Robinson’s termination was made and done on the basis of her race.

        77.      The decision of Ms. Spiegel to treat Ms. Robinson differently than Ms.

Lichenstein, who was both white and an objectively less competent teacher, was made and done

on the basis of her race.

        78.      The decision of Ms. Spiegel to misrepresent the performance of Ms. Robinson to

superiors was made and done on the basis of her race.

        79.      Any reason advanced by the SCSD, or the other defendants, for the treatment of

Ms. Robinson is a pretext for discrimination. Ms. Robinson’s membership in a protected class

was the reason for this disparate treatment, harassment, and discrimination.



                                                 15
    Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 16 of 21 PageID #: 16




       80.     The foregoing acts of agents, servants, and or employees of the above Defendants

and/or the above Defendants themselves, constitute unlawful discrimination in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e, et seq.

       81.     The foregoing acts of agents, servants, and or employees of the above Defendants

and/or the above Defendants themselves constitute unlawful discrimination in violation of New

York State Executive Law § 296 (New York State Human Rights Law).

       82.     Ms. Bovard, Ms. Pallos, and Ms. Spiegel are each, individually, an “Aider and

Abettor” as that term is defined by the New York State Human Rights Law, because they

actually participated in the conduct giving rise to the claim for unlawful racial discrimination.

       83.     By reason of the foregoing, Ms. Robinson has suffered loss of income and was

caused mental and physical anguish, loss of enjoyment of life, and emotional distress, all to her

damage.

 AS AND FOR A SECOND CAUSE OF ACTION AGAINST ALL DEFENDANTS FOR

 HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII AND THE NEW

                           YORK STATE HUMAN RIGHTS LAW

       84.     Ms. Robinson re-alleges and incorporates all the facts and allegations expressed

above as if more fully alleged and incorporated herein.

       85.     Ms. Bovard’s, Ms. Pallos’, and Ms. Spiegel’s aforementioned comments and

behavior, including harassing Ms. Robinson, criticizing her, levying false claims against her

related to her performance, subjecting her to meritless disciplinary proceedings, bullying her,

intimidating her, subjecting her to different standards than other similarly situated teachers, and

making her job unnecessarily more difficult, created an intimidating working environment that

was discriminatory and altered the conditions of Ms. Robinson’s employment at the SCSD.



                                                 16
    Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 17 of 21 PageID #: 17




           86.   Ms. Bovard’s, Ms. Pallos’, and Ms. Spiegel’s aforementioned comments and

behavior, including harassing Ms. Robinson, criticizing her, levying false claims against her

related to her performance, subjecting her to meritless disciplinary proceedings, bullying her,

intimidating her, subjecting her to different standards than other similarly situated teachers, and

making her job unnecessarily more difficult created a workplace that included physical

intimidation and discriminatory intimidation for Ms. Robinson.

           87.   Ms. Bovard’s, Ms. Pallos’, and Ms. Spiegel’s aforementioned comments and

behavior, including harassing Ms. Robinson, criticizing her, levying false claims against her

related to her performance, subjecting her to meritless disciplinary proceedings, bullying her,

intimidating her, subjecting her to different standards than other similarly situated teachers, and

making her job unnecessarily more difficult created a workplace environment filled with

discriminatory conduct and humiliation that reasonable people would find discriminatory and

hostile.

           88.   The aforementioned intimidation, harassment, and false claims levied at Ms.

Robinson created a workplace filled with ridicule and insult.

           89.   Ms. Bovard’s, Ms. Pallos’, and Ms. Spiegel’s demeaning attitude toward Ms.

Robinson created an abusive work environment filled with discriminatory conduct.

           90.   Ms. Pallos’ decision to subject Ms. Robinson to frequent “drive-by’s”, to force

her to keep her classroom door open in direct contradiction to the fire code, and to intimidate Ms.

Robinson unreasonably interfered with Ms. Robinson’s work performance.

           91.   The foregoing acts of agents, servants, and or employees of the above Defendants

and/or the above Defendants themselves constitute a hostile work environment in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e, et seq.



                                                17
    Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 18 of 21 PageID #: 18




        92.    The foregoing acts of agents, servants, and or employees of the above Defendants

and/or the above Defendants themselves constitute a hostile work environment in violation of

New York State Executive Law § 296 (New York State Human Rights Law).

        93.    Ms. Bovard, Ms. Pallos, and Ms. Spiegel are each, individually, an “Aider and

Abettor” as that term is defined by the New York State Human Rights Law because they actually

participated in the conduct giving rise to the claim for hostile work environment.

        94.    By reason of the foregoing, Ms. Robinson has suffered loss of income and was

caused mental and physical anguish, loss of enjoyment of life, and emotional distress, all to her

damage.

   AS AND FOR A THIRD CAUSE OF ACTION AGAINST ALL DEFENDANTS FOR

    RETALIATION IN VIOLATION OF TITLE VII AND THE NEW YORK STATE

                                   HUMAN RIGHTS LAW

        95.    Ms. Robinson re-alleges and incorporates all the facts and allegations expressed

above as if more fully alleged and incorporated herein.

        96.    The markedly negative treatment Ms. Robinson was exposed to following her

February 3rd Meeting created a fear of adverse action while performing a protected work

activity.

        97.    The decision to formally request that Ms. Robinson submit a letter of resignation

after she engaged in the protected work activity of complaining about perceived disparate

treatment based on race to union representative Angela Alfred constitutes an adverse

employment action.




                                                18
    Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 19 of 21 PageID #: 19




       98.       The foregoing acts of agents, servants, and or employees of the above Defendants

and/or the above Defendants themselves, constitute retaliation in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. 2000e, et seq.

       99.       The foregoing acts of agents, servants, and or employees of the above Defendants

and/or the above Defendants themselves, constitute retaliation in violation of the New York State

Executive Law § 290 (New York State Human Rights Law).

       100.      Ms. Bovard, Ms. Pallos, and Ms. Spiegel are each, individually, an “Aider and

Abettor” as that term is defined by the New York State Human Rights Law because they actually

participated in the conduct giving rise to the claim for retaliation.

       101.      By reason of the foregoing, Ms. Robinson has suffered loss of income and was

caused mental and physical anguish, loss of enjoyment of life, and emotional distress, all to her

damage.

                                         JURY DEMAND

       102.      Ms. Robinson demands a trial by jury on all issues.

       WHEREFORE Ms. Robinson respectfully requests the court to grant the following

       relief:

       1.        On the First Cause of Action, directing the Defendants to pay Ms. Robinson

compensatory and punitive damages in the amount of one-million dollars ($1,000,000.00);

       2.        On the Second Cause of Action, directing the Defendants to pay Ms. Robinson

compensatory and punitive damages in the amount of one-million dollars ($1,000,000.00);

       3.        On the Third Cause of Action, directing the Defendants to pay Ms. Robinson

compensatory and punitive damages in the amount of one-million dollars ($1,000,000.00);

       4.        Awarding Ms. Robinson reasonable attorney's fees and costs; and



                                                  19
   Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 20 of 21 PageID #: 20




      5.    Granting such other and further relief as this Court deems necessary and proper.

Dated: New York, New York
       May 6, 2021
                                                 LAW OFFICES OF G. OLIVER
                                                 KOPPELL & ASSOCIATES



                                                 By: ______/S/ G. Oliver Koppell
                                                       G. Oliver Koppell
                                                       Counsel for Plaintiff
                                                       99 Park Avenue, Suite 1100
                                                       New York, New York 10016
                                                       Telephone: (212) 867-3838
                                                       Facsimile: (212) 681-0810




                                            20
    Case 1:21-cv-02537 Document 1 Filed 05/06/21 Page 21 of 21 PageID #: 21




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

ALEXIS ROBINSON,

                               Plaintiff,

       -against-                                                       ATTORNEY VERIFICATION

SYOSSET CENTRAL SCHOOL DISTRICT,
ADELE BOVARD, THEA PALLOS, and                                    Case No.: 1:21-cv-02537
MELANIE SPIEGEL,
                                                                  Hon.:
                               Defendants.

    G. Oliver Koppell, Esq., an attorney duly admitted to practice law in the United States

District Court for the Eastern District of New York, hereby affirms the following:

    1. I am counsel for the Plaintiff, Alexis Robinson, in the within action.

    2. I have read the foregoing Summons and Complaint and know the contents thereof and the

        same is true to my knowledge, except as to the matters therein stated to be alleged upon

        information and belief and that as to those matters, I believe them to be true.

    3. The grounds of my belief as to all matters not stated upon my own knowledge are the

        facts as stated to me and my office staff by Plaintiff.

    4. The reason I am making this verification instead of Plaintiff is that Plaintiff resides

        outside the County of New York where I maintain my offices.

Dated: New York, New York
       May 6, 2021

                                                              LAW OFFICES OF G. OLIVER
                                                              KOPPELL & ASSOCIATES

                                                                     /S/ G. Oliver Koppell
                                                              G. Oliver Koppell, Esq.




                                                 21
